DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 9, paragraph 37, the sentence “In this case, the problem that the rigidity requirements of the twist of the upper and lower sections of the diagonal top support poles I caused by the lateral twist of the top of the tent cannot be satisfied in an actual use can be solved, thereby ensuring the upright top and good stability and increasing the bouncing-up force of the bottom disk 6” is awkwardly worded and should be amended.  
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1, line 1, the use of the term “it” should be avoided for clarity proposes.  The element name should be used instead.
Claim 1, line 14, “connecting the bottom disk” should be changed to --connecting to the bottom disk--.
Claim 7, line 1, “support poles” should be changed to --top support poles--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the other ends of another group of top support poled are connected to the beam crossing poles” in lines 6-7. However, previously in lines 3-4, “a beam crossing pole” is recited as being “disposed between two adjacent leg poles”.  Additionally, in line 8, “the beam crossing pole” is recited.  As such, it is unclear if there is only one beam crossing pole or multiple beam crossing poles.  Clarification is required.
	Claim 1 recites “an end of the top support pole that is connected to the beam crossing pole” in lines 7-8. However, “other ends of another group of top support poles are connected to the beam crossing poles” was recited in lines 6-7.  Therefore, it is unclear is “an end” is the same as any of the previously recited “other ends”.  If so, it is unclear which end is being referred to in lines 7-8 as multiple ends were previously recited.  Additionally, it is unclear which “beam crossing pole” is being referred to if multiple beam crossing poles were previously recited (see above).  Clarification is required.
	Claim 1 recites “the top support pole” in line 11.  It is unclear which top support pole is being referred to in this instance since multiple top support poles were previously recited (lines 2-3, 5-6, and 6-7).  Clarification is required.
	Claim 2 recites “the adjacent central skeleton poles” in line 1.  However, only one central skeleton pole was previously recited in claim 1 (lines 9-11).  As such, it is unclear if there is only one central skeleton pole or multiple central skeleton poles.  Clarification is required.
Claim 4 recites the limitation "the opening of the locating groove" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the number of the corresponding central skeleton poles” in line 2.  However, only one central skeleton pole was previously recited in claim 1 (lines 9-11).  As such, it is unclear if there is only one central skeleton pole or multiple central skeleton poles.  Clarification is required.
	Claim 8 recites “the top support pole” in lines 1-2.  It is unclear which top support pole is being referred to in this instance since multiple top support poles were previously recited in claim 1 (lines 2-3, 5-6, and 6-7).  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US-2019/0338220 A1) in view of He et al. (AU-2019100512 A4).
	Claim 1: Sun et al. (‘220) discloses an instant foldable tent, wherein it comprises a top support portion and a ground support portion; the top support portion has at least two groups of radially-disposed top support poles (5, 6), and the ground support portion has at least three leg poles (1); a beam crossing pole (3) is disposed between two adjacent leg poles; one end of the top support poles is connected to a top disk (9) disposed at a radiation center, the other ends of one group of top support poles (5) are connected to the leg poles one to one, and the other ends of another group of top support poles (6) are connected to the beam crossing poles; an end of the top support pole that is connected to the beam crossing pole and close to the beam crossing pole is bent (as seen in FIG. 1); a central skeleton is further provided at the top support portion, one end of a central skeleton pole (8) is connected to a bottom disk (12), the other end of the central skeleton pole is connected to the top support pole, and the bottom disk is disposed below the top disk and movably connected with the top disk through a central pole (10, 11); the central skeleton is radially-disposed. 
Sun et al. (‘220) lacks the end of the central skeleton connecting to the bottom disk as being higher than the other end connecting to the top support pole.  
He et al. (‘512) discloses an instant foldable tent, comprising at least two radially-disposed top support poles (2); one end of the top support poles is connected to a top disk (1) disposed at a radiation center; a central skeleton is further provided at the top support portion, one end of a central skeleton pole (5) is connected to a bottom disk (4), the other end of the central skeleton pole is connected to the top support pole, and the bottom disk is disposed below the top disk and movably connected with the top disk through a central pole (3); the central skeleton is radially-disposed and when the tent is opened, the end of the central skeleton connecting the bottom disk is higher than the other end connecting to the top support pole (FIGS. 9-17; paragraphs 36-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun et al. (‘220) to include end of the central skeleton connecting the bottom disk as being higher than the other end connecting to the top support pole, as taught by He et al. (‘512), so that the tent would naturally move towards the open position when the bottom disk was pushed past a certain threshold/height so that the tent would be locked/held in the open position while in use due to forces/gravity, thus lessening the physical work of the user when assembling the tent.
	Claim 3: He et al. (‘512) teaches one end of the central pole as being fixed on the top disk and the other end is inserted into a locating groove of the bottom disk (as seen in FIGS. 4 and 5).
	Claim 4: He et al. (‘512) teaches an opening of the locating groove as being flare- shaped (as seen in FIGS. 4 and 5).
	Claim 5: He et al. (‘512) teaches after the central pole is inserted into the locating groove, the lower end of the central pole is provided with a locking mechanism matched with the structure inside the locating groove (paragraph 52).
	Claim 7: Sun et al. (‘220) discloses the number of support poles as being eight, and the number of the corresponding central skeleton poles as being eight (as seen in the figures).

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US-2019/0338220 A1) in view of Qiu et al. (US-2021/0238880 A1).
Claim 1: Sun et al. discloses an instant foldable tent, wherein it comprises a top support portion and a ground support portion; the top support portion has at least two groups of radially-disposed top support poles (5, 6), and the ground support portion has at least three leg poles (1); a beam crossing pole (3) is disposed between two adjacent leg poles; one end of the top support poles is connected to a top disk (9) disposed at a radiation center, the other ends of one group of top support poles (5) are connected to the leg poles one to one, and the other ends of another group of top support poles (6) are connected to the beam crossing poles; an end of the top support pole that is connected to the beam crossing pole and close to the beam crossing pole is bent (as seen in FIG. 1); a central skeleton is further provided at the top support portion, one end of a central skeleton pole (8) is connected to a bottom disk (12), the other end of the central skeleton pole is connected to the top support pole, and the bottom disk is disposed below the top disk and movably connected with the top disk through a central pole (10, 11); the central skeleton is radially-disposed. 
Sun et al. lacks the end of the central skeleton connecting to the bottom disk as being higher than the other end connecting to the top support pole.  
Qiu et al. discloses an instant foldable tent, comprising at least two radially-disposed top support poles (4); one end of the top support poles is connected to a top disk (2) disposed at a radiation center; a central skeleton is further provided at the top support portion, one end of a central skeleton pole (3) is connected to a bottom disk (1), the other end of the central skeleton pole is connected to the top support pole, and the bottom disk is disposed below the top disk and movably connected with the top disk through a central pole (2-1); the central skeleton is radially-disposed and when the tent is opened, the end of the central skeleton connecting the bottom disk is higher than the other end connecting to the top support pole (FIG. 3; paragraph 42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun et al. to include end of the central skeleton connecting the bottom disk as being higher than the other end connecting to the top support pole, as taught by Qiu et al., so that the tent would naturally go towards the open position when the bottom disk was pushed past a certain threshold/height so that the tent would be locked/held in the open position while in use due to forces/gravity, thus lessening the physical work of the user when assembling the tent.
	Claim 3: Qiu et al. teaches one end of the central pole as being fixed on the top disk and the other end is inserted into a locating groove (1-2) of the bottom disk.
	Claim 4: Qiu et al. teaches an opening of the locating groove as being flare- shaped (as seen in FIGS. 3 and 5).
	Claim 5: Qiu et al. teaches after the central pole is inserted into the locating groove, the lower end of the central pole is provided with a locking mechanism (2-2) matched with the structure inside the locating groove (1-5, 1-6, 1-7).
	Claim 6: Qiu et al. teaches a hook (1-4) as being provided at the lower end of the bottom disk.
	Claim 7: Sun et al. discloses the number of support poles as being eight, and the number of the corresponding central skeleton poles as being eight (as seen in the figures).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US-2019/0338220 A1) in view of He et al. (AU-2019100512 A4) as applied to claim 1 above, and further in view of Qian (JP-3194131 U).
	The combination of Sun et al. and Sun et al. is discussed above but lacks eave poles.  Qian teaches an instant foldable tent, wherein it comprises a top support portion and a ground support portion (as seen in FIG. 1); the top support portion has at least two groups of radially-disposed top support poles (FIG. 1), and the ground support portion has at least three leg poles (1); a beam crossing pole is disposed between two adjacent leg poles (FIG. 1); one end of the top support poles is connected to a top disk disposed at a radiation center (FIG. 1), the other ends of one group of top support poles are connected to the leg poles one to one, and the other ends of another group of top support poles are connected to the beam crossing poles (FIG. 1); and an eave pole (2) is disposed at the end of the top support pole connected with the leg pole (as seen in FIGS. 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include eave poles, such as those taught by Qian, so that the usable area of the tent could be expanded past the leg poles.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US-2019/0338220 A1) in view of Qiu et al. (US-2021/0238880 A1)as applied to claim 1 above, and further in view of Qian (JP-3194131 U).
	The combination of Sun et al. and Qiu et al. is discussed above but lacks eave poles.  Qian teaches an instant foldable tent, wherein it comprises a top support portion and a ground support portion (as seen in FIG. 1); the top support portion has at least two groups of radially-disposed top support poles (FIG. 1), and the ground support portion has at least three leg poles (1); a beam crossing pole is disposed between two adjacent leg poles (FIG. 1); one end of the top support poles is connected to a top disk disposed at a radiation center (FIG. 1), the other ends of one group of top support poles are connected to the leg poles one to one, and the other ends of another group of top support poles are connected to the beam crossing poles (FIG. 1); and an eave pole (2) is disposed at the end of the top support pole connected with the leg pole (as seen in FIGS. 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include eave poles, such as those taught by Qian, so that the usable area of the tent could be expanded past the leg poles.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636